119 Ga. App. 221 (1969)
166 S.E.2d 739
GENERAL MOTORS ACCEPTANCE CORPORATION
v.
JACKSON.
44236.
Court of Appeals of Georgia.
Submitted February 3, 1969.
Decided February 20, 1969.
Wilkinson, Nance & Head, A. Mims Wilkinson, Jr., Virginia A. Bonner, for appellant.
Jack K. Bohler, for appellee.
FELTON, Chief Judge.
"Averments in a pleading to which no responsive pleading is required or permitted shall be taken as denied or avoided." Ga. L. 1966, pp. 609, 619, as amended *222 (Code Ann. § 81A-108 (d)). No responsive pleading is required to an answer. Ga. L. 1966, pp. 609, 618, as amended (Code Ann. § 81A-107 (a)). "Judgment on the pleadings may be granted only if, on the facts as so admitted, the moving party is clearly entitled to judgment. Hence, a defendant may not obtain a judgment on the pleadings on the basis of the allegations in his answer where no reply is required, since under Rule 8 (d) [Code Ann. § 81A-108 (d), supra] these allegations are deemed denied." 2A Moore's Federal Practice (2d Ed.) 2269, § 12.15.
Here, there was no admission by the plaintiff of the truth of the allegations of the answer; therefore they are deemed denied. The uncertified copies of the judicial proceedings in other courts were not evidence, but part of the pleadings which were deemed denied; therefore, they could not be considered by the trial court in ruling on the motion for judgment on the pleadings.
Accordingly, the trial court erred in its judgment granting the defendant's motion for judgment on the pleadings.
Judgment reversed. Pannell and Quillian, JJ., concur.